Per Curiam.

We agree with the board’s findings and its recommendation. Accordingly, applicant’s application for admission without examination is hereby denied. However, applicant is permitted to reapply for admission. He shall undergo further character and fitness examination and, if approved, be required to take the Ohio bar examination.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Stephenson, H. Brown and Resnick, JJ., concur.
Earl E. Stephenson, J., of the Fourth Appellate District, sitting for Wright, J.